Allowance notice 
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 4/28/21.
2.    The instant application is a continuation of 15/392,189, now U.S. Patent 10,661,278, which is a division of 11/662,362, now U.S. Patent 9,566,558, which is a national stage entry of PCT/IB05/52951, International Filing Date: 09/09/2005, claims foreign priorities to 04292173.4, filed 09/09/2004 and 04292995.0, filed 12/14/2004.

Claim status
3.	In the claim listing of 4/28/21 claims 1-13 are pending in this application. Claim 1 is amended. The amendments do not introduce the new matter.

Withdrawn Rejections and Response to the Remarks
4.	All pending rejections have been withdrawn in view of amendments to claim 1 and electronically filing of terminal disclaimer on 4/28/21 to overcome the ODP rejection over claims of 1-13 of 10,661,278 and its acceptance by the office on the same day.

Examiner’s Comment
5.	The dependent claims have been grouped together based on their dependencies.


Conclusion
6.	Claims 1-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634